Citation Nr: 0127234	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  97-27 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for laceration, right 
little finger with ankylosis and ulnar nerve involvement, 
currently rated as 30 percent disabling.

2.  Entitlement to an effective date prior to January 22, 
1997, for a rating of 30 percent for laceration, right little 
finger with ankylosis and ulnar nerve involvement.


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The veteran had active service from January 1977 to March 
1977, and from August 1980 to August 1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In a February 5, 1999 Board decision, the 
Board denied the veteran's claims for an increased rating for 
laceration, right little finger with ankylosis and ulnar 
nerve involvement, currently evaluated as 30 percent 
disabling; and for an effective date prior to January 22, 
1997 for such award.  Subsequently, the veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  On March 7, 2001, the Court issued an order 
vacating the February 5, 1999 Board decision on the grounds 
that 1) the Secretary had conceded the necessity for a remand 
as to the issue of an earlier effective date, and that 2) the 
Board's reasons and bases for assigning a 30 percent 
evaluation were deficient and inadequate for appellate 
review.  At present, the veteran's case is before the Board 
pursuant to the March 7, 2001 Court order. 

Additionally, in a September 2001 statement, the veteran's 
representative indicates that the veteran is seeking 
entitlement to a 100 percent rating based on 38 C.F.R. 
§ 4.16.  However, as the only issues currently before the 
Board are those set forth on the title page of this decision, 
this matter is referred to the RO for appropriate action.



REMAND

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA or Act), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA or Act).  
Among other things, this law redefines the obligations of the 
VA with respect to the duty to assist.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  Second, 
the VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. § 3.102, 3.159).  

A review of the record discloses that additional action by 
the RO is required before the Board can adjudicate the issue 
of an increased rating for laceration, right little finger 
with ankylosis and ulnar nerve involvement, currently 
evaluated as 30 percent disabling.  While the Board regrets 
the delay associated with this remand, this action is 
necessary to ensure that the veteran's claim is fairly 
adjudicated.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001)(to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Additionally, the Board observes from a review of the record 
that the RO has not had the opportunity to consider the 
changes to the applicable criteria in this case in deciding 
the issues on appeal.  In view of the foregoing, action on 
the claim for an early effective date is deferred until the 
below requested development is completed.

In this regard, pursuant to the Board's June 2001 letter 
giving the veteran the opportunity to submit additional 
evidence, the veteran's representative submitted a January 
2001 medical statement from the West Side VA Medical Center 
(VAMC) which indicates that the veteran's right hand 
disability had worsened and that he had been was unable to 
work from December 2000 to January 2001.  This medical 
statement also indicates that the veteran was scheduled for 
revision reconstruction on January 30, 2001, as well as for a 
subsequent surgery which was expected to be followed by two 
to three months of hand therapy.  As it appears that 
additional VA treatment records for the veteran may be 
available, the RO should attempt to obtain these records and 
incorporate them into the claims file.  In this respect, the 
VA is deemed to have constructive knowledge of these records, 
and thus, they are considered to be evidence which is of 
record at the time any decision is made, and should be 
associated with the claims files.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992).  See also VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) (". . . an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error. . . .").

Additionally, the Board finds that the present record does 
not contain sufficient medical information which would allow 
the Board to make an appropriate determination as to the 
current level of severity of the veteran's service connected 
laceration, right little finger with ankylosis and ulnar 
nerve involvement.  Specifically, the Board notes that, 
although the claims file includes various medical records 
describing the treatment and examinations the veteran has 
received over time for his right hand disability, the Board 
is not satisfied that the record contains sufficient medical 
evidence which would allow a fair adjudication of the claim 
on appeal.  Furthermore, the veteran's last VA examination 
dates back to 1997.  Given these facts and given the 
complexity of veteran's disability, the Board finds that the 
veteran should be afforded an additional VA examination in 
order to better determine the current level of severity of 
his right hand disability.  66 Fed. Reg. 45,620, 45,630-
45,632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).

Moreover, as per the January 2001 VA medical statement, the 
veteran's right hand symptomatology appears to have affected 
his employability, but it is not clear whether such symptoms 
alone are enough to render him unemployable.  Therefore, in 
order to assure that VA's statutory obligation to assist the 
appellant is fulfilled, the above requested development 
should include additional studies, including a social and 
industrial survey, which would assist in determining the 
impact of veteran's right hand disability on his ability to 
work.  See generally Waddell v. Brown, 5 Vet. App. 454, 456-
57 (1993).

Lastly, the RO should contact the veteran and obtain 
information with respect to any treatment he has received for 
his laceration, right little finger with ankylosis and ulnar 
nerve involvement from January 1997 to the present.  
Subsequently, the RO should attempt to obtain and incorporate 
these records into the claims file.  66 Fed. Reg. 45,620, 
45,630-45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

Following the requested development, the RO should ensure 
compliance with the duty to assist, documentation and 
notification requirements set forth in the Veterans Claims 
Assistance Act of 2000.  Then, the RO should readjudicate the 
issues of entitlement to an increased rating for laceration, 
right little finger with ankylosis and ulnar nerve 
involvement, and entitlement to an effective date prior to 
January 22, 1997, for a rating of 30 percent for laceration, 
right little finger with ankylosis and ulnar nerve 
involvement.  In readjudicating the claim for an increased 
rating, the RO should take into consideration all applicable 
law, including but not limited to the criteria in 38 C.F.R. 
§§ 3.321, 4.25, 4.40, 4.45, 4.59 and the procedures outlined 
in DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995) and 
Mittleider v. West, 11 Vet. App. 181 (1998)(holding that when 
it is not possible to separate the effects of the service- 
connected condition from a nonservice-connected condition, 38 
C.F.R. § 3.102 clearly dictates that such signs and symptoms 
be attributed to the service-connected condition).  

Therefore, in light of the foregoing, and in order to fairly 
and fully adjudicate the veteran's claims, the case is 
REMANDED to the RO for the following action:

1.  The RO is requested to review the 
entire file and undertake any 
development necessary to comply with 
38 U.S.C.A. § 5103A and 66 Fed. Reg. 
45,620, 45,630-45,632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. 
§ 3.159).   

2.  The RO should contact the veteran 
and obtain information with respect to 
any treatment he has received for his 
laceration, right little finger with 
ankylosis and ulnar nerve involvement, 
from January 1997 to the present, 
including specific information 
regarding any treatment at the West 
Side VA Medical Center.  The RO should 
also ask the veteran to complete VA 
Forms 21- 4142 (Authorization for the 
Release of Information) regarding any 
reported treatment records.  
Subsequently, the RO should attempt to 
locate and associate with the claims 
files any reported medical records not 
already contained therein.  All records 
received should be made a permanent 
part of the appellate record.  
Conversely, if after making all 
reasonable efforts the RO is unable to 
obtain any of the mentioned records, 
the RO must properly document the 
claims file and notify the veteran that 
the above records could not be 
obtained.  Such notification shall 
identify the records VA is unable to 
obtain, briefly explain the efforts 
that VA made to obtain those records, 
and describe any further action to be 
taken by VA with respect to the claim, 
as required by 38 U.S.C.A. § 5103A and 
66 Fed. Reg. 45,620, 45,630-45,632 
(Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159). 

3.  The RO should request that the 
veteran submit an up-to-date employment 
statement.

4.  A social and industrial survey 
should be conducted for the purpose of 
developing collateral information 
regarding the veteran's daily 
activities, education, vocational 
history and any efforts at obtaining 
employment.

5 (a).  The RO should ensure that the 
veteran is scheduled for a VA 
examination with an appropriate 
specialist to evaluate his laceration, 
right little finger with ankylosis and 
ulnar nerve involvement.  The examiner 
should be provided an opportunity to 
review the claims folder, including 
this remand.  The examiner should 
indicate in the report that the claims 
file was reviewed. The examiner must 
provide a complete rationale for all 
conclusions and opinions.  Any 
necessary tests or studies should be 
conducted.  The examiner should discuss 
all relevant medical evidence regarding 
the veteran's service-connected 
laceration, right little finger with 
ankylosis and ulnar nerve involvement, 
and reconcile any contradictory 
evidence regarding the level of his 
occupational impairment and any prior 
medical findings.  The examiner should 
render a medical opinion as to which 
symptoms and what occupational 
impairment are attributable to the 
service-connected right hand 
disability, as opposed to any 
nonservice-connected condition(s).

(b)  The veteran's service-connected 
laceration, right little finger with 
ankylosis and ulnar nerve involvement, 
should be evaluated for the specific 
purpose of assessing the relative 
degree of industrial impairment, in 
light of the veteran's recorded 
medical, educational, and vocational 
history.  The examiner must express an 
opinion as to the degree of 
interference with ordinary activities, 
including the ability to obtain and 
maintain gainful employment, caused 
solely by the veteran's laceration, 
right little finger with ankylosis and 
ulnar nerve involvement, as 
distinguished from impairment due to 
nonservice-connected disorders.

6.  In addition to any other development 
deemed appropriate by the RO, the RO 
should ensure that the above requested 
development is performed in compliance 
with this REMAND.  Otherwise, immediate 
corrective action should be taken.

7.  Upon completion of the foregoing, the 
RO should ensure compliance with the duty 
to assist, documentation, and 
notification requirements set forth in 
the Veterans Claims Assistance Act of 
2000.  Then, the RO should readjudicate 
the issues of entitlement to an increased 
rating for laceration, right little 
finger with ankylosis and ulnar nerve 
involvement, and entitlement to an 
effective date prior to January 22, 1997, 
for a rating of 30 percent for 
laceration, right little finger with 
ankylosis and ulnar nerve involvement.  
In readjudicating the increased rating 
issue, the RO should take into 
consideration all applicable law, 
including but not limited to the criteria 
in 38 C.F.R. §§ 3.321, 4.25, 4.40, 4.45, 
4.59 and the procedures outlined in 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995) and Mittleider v. West, 11 Vet. 
App. 181 (1998).  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	JOHN L. PRICHARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



